[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. R.W. v. Williams, Slip Opinion No. 2016-Ohio-562.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                           SLIP OPINION NO. 2016-OHIO-562
                   THE STATE EX REL. R.W. v. WILLIAMS, JUDGE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. R.W. v. Williams, Slip Opinion No.
                                      2016-Ohio-562.]
Prohibition—Writ sought to preclude further proceedings—Relator has adequate
        remedy by way of appeal and is unable to establish that court patently and
        unambiguously lacks jurisdiction—Writ denied.
 (No. 2015-0159—Submitted September 15, 2015—Decided February 18, 2016.)
                                      IN PROHIBITION.
                                 _____________________
        Per Curiam.
        {¶ 1} This is an original action in which relator, R.W., seeks a writ of
prohibition to preclude further proceedings in Hamilton County Juvenile Court in
two cases that were instituted in 2012. Because R.W. has an adequate remedy in
the ordinary course of law by way of appeal and is unable to establish that the
juvenile court patently and unambiguously lacks jurisdiction, we deny the writ.
                            SUPREME COURT OF OHIO




                                       Facts
       {¶ 2} R.W. was a 17-year-old juvenile at the time delinquency complaints
were filed against him. Respondent is Judge John M. Williams, judge of the
juvenile division of the Hamilton County Court of Common Pleas.
       {¶ 3} In October 2012, the state alleged in two cases that R.W. had
committed acts that if committed by an adult would have constituted felonious
assault and aggravated robbery, each with a firearm specification. R.W.’s two cases
were initially assigned to Juvenile Division Judge Tracie Hunter’s docket.
However, the cases were heard by Judge Williams because they were paired with
an earlier case that had been assigned to him.
       {¶ 4} Shortly thereafter, the state moved to bind R.W. over to the general
division. The bindover hearing was set for later in October 2012, but the state was
not able to go forward at that time. Judge Williams denied the state’s request for a
continuance and dismissed the cases without prejudice.
       {¶ 5} The complaints were refiled in November 2012 under new case
numbers and were heard by Judge Hunter. In December, the state again filed
motions for bindover, and R.W. filed a request for discovery. In January 2013, the
state provided a partial discovery response. The bindover hearing was set for later
that month but was continued.
       {¶ 6} In the interim, R.W. filed a motion to compel discovery of various
police reports. At a February 4 hearing held on only the motion to compel, Judge
Hunter ordered the state to comply with R.W.’s discovery request and scheduled
the bindover hearing for February 20, 2013.
       {¶ 7} On February 6, the state disclosed all requested documents except for
a police report known as Form 527B, the Trial Preparation Report. R.W. filed a
motion to show cause and moved to dismiss the case as a sanction for the failure to
produce the report. In response, the state filed a copy of the disputed report under
seal. At the February 20 hearing, Judge Hunter dismissed the cases with prejudice




                                         2
                                 January Term, 2016




as a sanction for the discovery violation and also due to the multiple continuances
sought by the state associated with unavailable witnesses.
       {¶ 8} The state appealed the dismissal to the court of appeals, which
reversed based on its decision in In re D.M., 2013-Ohio-668, 989 N.E.2d 123 (1st
Dist.). In re R.W., 1st Dist. Hamilton Nos. C-130151 and C-130152, 2014-Ohio-
175, ¶ 6-8, 14. In In re D.M., the First District had held that a juvenile was not
entitled to two police reports, including a 527B report, for a bindover hearing. In
re D.M. at ¶ 13. Therefore, in R.W.’s case the court of appeals held that because
the trial court “improperly ordered the state to turn the reports over, the imposed
sanction that resulted from that determination was also erroneous.” In re R.W. at
¶ 14. The court of appeals also found that dismissing the case with prejudice rather
than granting a continuance was an abuse of discretion, id. at ¶ 9-13, and reversed
and remanded to the trial court with instructions to schedule a bindover hearing and
for further proceedings, id. at ¶ 15.
       {¶ 9} In March 2014, R.W. appealed to this court, raising two propositions
of law, one concerning the discovery issue and the other the dismissal issue. We
accepted jurisdiction, held the case for the decision in In re D.M., and stayed the
briefing schedule. In re R.W., 139 Ohio St.3d 1416, 2014-Ohio-2487, 10 N.E.3d
737.
       {¶ 10} In August 2014, we reversed the First District’s decision in In re
D.M., holding that Juv.R. 24 applies to bindover proceedings and that the state was
obligated to produce materials discoverable under that rule. In re D.M., 140 Ohio
St.3d 309, 2014-Ohio-3628, 18 N.E.3d 404, ¶ 2, 12. Given our decision in In re
D.M., we reversed the judgment of the First District in In re R.W. by entry. In re
R.W., 140 Ohio St.3d 1433, 2014-Ohio-4160, 16 N.E.3d 678. Our order did not
direct that the cause be remanded, nor did it specify a proposition of law; rather the
order simply stated: “On consideration thereof, the judgment of the court of appeals
is reversed on the authority of In re D.M.” Id.




                                          3
                            SUPREME COURT OF OHIO




       {¶ 11} In November 2014, the state filed a request to schedule a bindover
hearing for R.W. before Judge Williams. R.W. filed a memorandum in response,
arguing primarily that his cases had been dismissed with prejudice and had been
reviewed by this court without remand. Judge Williams held oral argument, issued
a written decision granting the state’s motion to schedule a bindover hearing, and
scheduled the hearing for February 2015.
       {¶ 12} R.W. asks for a writ of prohibition to prevent Judge Williams from
proceeding with the hearing or otherwise exercising judicial power over him. We
issued an alternative writ on February 4, 2015. State ex rel. R.W. v. Williams, 141
Ohio St.3d 1464, 2015-Ohio-404, 24 N.E.3d 1183.
                                     Analysis
       {¶ 13} To be entitled to the requested writ of prohibition, R.W. must
establish that (1) Judge Williams is about to exercise or has exercised judicial
power, (2) the exercise of that power is unauthorized by law, and (3) denying the
writ would result in injury for which no other adequate remedy exists in the
ordinary course of law. State ex rel. Bell v. Pfeiffer, 131 Ohio St.3d 114, 2012-
Ohio-54, 961 N.E.2d 181, ¶ 18; State ex rel. Miller v. Warren Cty. Bd. of Elections,
130 Ohio St.3d 24, 2011-Ohio-4623, 955 N.E.2d 379, ¶ 12. Even if an adequate
remedy exists, a writ may issue if the lack of jurisdiction is “ ‘patent and
unambiguous.’ ” State ex rel. V.K.B. v. Smith, 138 Ohio St.3d 84, 2013-Ohio-5477,
3 N.E.3d 1184, ¶ 9, quoting Chesapeake Exploration, L.L.C. v. Oil & Gas Comm.,
135 Ohio St.3d 204, 2013-Ohio-224, 985 N.E.2d 480, ¶ 11.
       {¶ 14} Judge Williams is exercising judicial power in setting and holding a
bindover hearing. While he asserts that he has no adequate remedy in the ordinary
course of law, R.W. unquestionably has a remedy by way of appeal of any
conviction.   We therefore consider whether Judge Williams patently and
unambiguously lacks jurisdiction to proceed.




                                         4
                                January Term, 2016




       {¶ 15} We reversed the judgment of the court of appeals in In re R.W. based
on the holding in In re D.M. In In re D.M., we remanded the case to the juvenile
court for further proceedings, and we instructed that those proceedings include an
in camera inspection of the withheld documents to determine whether they
contained material that should be redacted.
       {¶ 16} In his appeal from the decision of the court of appeals in In re R.W.,
R.W. raised two issues. The first issue was the one resolved in In re D.M., i.e.,
whether a juvenile is entitled to full discovery prior to the bindover hearing
provided in R.C. 2152.12. The effect of our order in In re R.W. as to this issue was
to reinstate the trial court’s order directing the state to produce R.W.’s 527B report
to the defense.
       {¶ 17} However, R.W. had also raised a second proposition of law—one
that was not addressed in In re D.W.—that is, whether trial courts may consider
previous dismissals and failures to comply with discovery orders before continuing
or dismissing a case. We accepted jurisdiction in In re R.W. without making any
distinction between the two propositions of law. Similarly, when we issued our
order in In re R.W., the case was “reversed on the authority of In re D.M.,” and the
second proposition of law was not mentioned.
       {¶ 18} R.W. argues that our reversal of the judgment of the court of appeals
in In re R.W., together with the lack of a mention of a remand, means that Judge
Hunter’s dismissal with prejudice has been reinstated and that no reconsideration
of that decision is possible. But because we did not consider R.W.’s second
proposition, our reversal “on the authority of In re D.M.” did not necessarily act to
reinstate the dismissal with prejudice. See, e.g., State v. Payne, 114 Ohio St.3d 502,
2007-Ohio-4642, 873 N.E.2d 306, ¶ 11 (“ ‘[a] reported decision, although a case
where the question might have been raised, is entitled to no consideration whatever
as settling * * * a question not passed upon or raised at the time of the
adjudication’ ” [ellipsis sic]), quoting State ex rel. Gordon v. Rhodes, 158 Ohio St.




                                          5
                              SUPREME COURT OF OHIO




129, 107 N.E.2d 206 (1952), paragraph one of the syllabus. Therefore, the juvenile
court does not “patently and unambiguously” lack jurisdiction to conduct further
proceedings.
                                    Conclusion
          {¶ 19} R.W. has an adequate remedy in the ordinary course of law by way
of appeal, and Judge Williams does not patently and unambiguously lack
jurisdiction to proceed. Therefore, R.W. has not established his entitlement to the
requested writ of prohibition.
                                                                       Writ denied.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, and KENNEDY, JJ.,
concur.
          FRENCH and O’NEILL, JJ., dissent.
                                 _________________
          FRENCH, J., dissenting.
          {¶ 20} I respectfully dissent. In my view, the Hamilton County Juvenile
Court patently and unambiguously lacks jurisdiction to proceed following this
court’s reversal in In re R.W., 140 Ohio St.3d 1433, 2014-Ohio-4160, 16 N.E.3d
678. Therefore, I would grant a writ of prohibition.
          {¶ 21} The Hamilton County Juvenile Court granted R.W.’s motion to
dismiss the delinquency cases against him with prejudice. R.W. based his motion
to dismiss solely on the state’s refusal to abide by the juvenile court’s order to
provide requested discovery. As relevant here, R.W. specifically claimed that the
state did not produce a police report known as Form 527B. The state filed a copy
of the disputed Form 527B under seal on February 19, 2013, 11 days after the court-
ordered deadline for the state to provide additional discovery.
          {¶ 22} At a February 20, 2013 hearing on probable cause and pending
motions, the trial judge stated, “[B]ased on the refusal of the state to comply with
this Court’s [discovery] order—or I feel that I have no choice at this moment but to




                                         6
                                 January Term, 2016




dismiss this case with prejudice. So this case—these cases are dismissed at this
time.” The prosecutor questioned the basis of the dismissal: “[T]hat is because of
the state’s refusal on the discovery, correct?” The judge responded, “And the
state’s inability to proceed multiple times, having refiled the case multiple times
and still not being prepared to proceed.”
        {¶ 23} The First District reversed the juvenile court’s dismissal with
prejudice. Based on its decision in In re D.M., 2013-Ohio-668, 989 N.E.2d 123
(1st Dist.), the court held that the trial court’s order compelling discovery and its
dismissal based upon the state’s noncompliance with that order were erroneous. In
re R.W., 1st Dist. Hamilton Nos. C-130151 and C-130152, 2014-Ohio-175, ¶ 7, 14.
The First District also held that the trial court abused its discretion when it denied
the state’s request for a continuance of the probable-cause hearing and, instead,
dismissed the cases against R.W. Id. at ¶ 13.
        {¶ 24} R.W. appealed to this court, challenging both aspects of the First
District’s decision. This court reversed the First District’s judgment by entry on
the authority of In re D.M., 140 Ohio St.3d 309, 2014-Ohio-3628, 18 N.E.3d 404.
In re R.W., 140 Ohio St.3d 1433, 2014-Ohio-4160, 16 N.E.3d 678. This court’s
entry neither distinguished between R.W.’s propositions of law nor ordered a
remand, either to the First District or to the trial court. We simply reversed the First
District’s judgment reversing the juvenile court’s dismissal with prejudice. See id.
        {¶ 25} In D.M., we held that Juv.R. 24 applies in bindover hearings and that
it, in concert with principles of due process, imposes upon a prosecuting attorney a
duty to disclose to a juvenile respondent all evidence in the state’s possession that
is favorable to the juvenile and material to either guilt, innocence or punishment.
D.M. at ¶ 16. We also held that a juvenile court abuses its discretion when, in light
of a claim of privilege, it does not perform an in camera inspection to determine
whether withheld documents contain discoverable evidence prior to sanctioning a
party for failing to comply with a discovery order. Id. In D.M., although we




                                            7
                                SUPREME COURT OF OHIO




adopted the appellant’s proposition of law regarding the applicability of Juv.R. 24
to bindover proceedings, we affirmed the court of appeals’ judgment vacating the
juvenile court’s dismissal with prejudice, and we remanded to the juvenile court for
further proceedings, including an in camera inspection to determine whether the
withheld documents contained discoverable information. Id. at ¶ 17.
           {¶ 26} Unlike in D.M., this court in R.W. did not affirm the court of appeals’
judgment reversing the juvenile court’s dismissal in R.W.’s appeal.              To the
contrary, we reversed the court of appeals’ judgment. Our decision in D.M.
resolved the question of the availability of the police forms that R.W. sought as
discovery at the bindover stage in his delinquency cases. Based on D.M., the First
District erred in concluding that the state could not be compelled to produce the
Form 527B. The majority acknowledges that the effect of our judgment in R.W.
“was to reinstate the trial court’s order directing the state to produce” the Form
527B. Majority opinion at ¶ 16.
           {¶ 27} Based on our holding in D.M. that Juv.R. 24 applies to bindover
proceedings, the juvenile court here did not err in ordering the state to produce
requested discovery at the bindover stage. But unlike in D.M., there was no reason
for this court to remand R.W.’s cases to the juvenile court. In D.M., the state
opposed producing the requested documents because even if the juvenile was
entitled to full Juv.R. 24 discovery, the requested documents were privileged work
product. D.M. at ¶ 13. Upon affirming the First District’s vacation of the trial
court’s dismissal, we remanded to the juvenile court for an in camera inspection to
ascertain whether the requested documents contained privileged information. Id.
at ¶ 17.
           {¶ 28} Here, we are concerned with the discoverability of a single
document—the Form 527B. Although the state did not claim that the information
contained in the Form 527B was privileged, the juvenile court examined the Form
527B provided by the state under seal and stated, “I see no information on the form




                                             8
                                January Term, 2016




quite honestly that the defendant would not be or should not be entitled to.”
Although D.M. held that it would be an abuse of discretion for a juvenile court to
dismiss a case for the state’s failure to comply with a discovery order without first
performing an in camera inspection to determine whether the evidence is
discoverable, it appears that the juvenile court here did exactly what is required
under D.M. Accordingly, D.M. did not require a remand for further proceedings in
this case.
        {¶ 29} The majority states that because we did not expressly rule on R.W.’s
second proposition of law—regarding the trial court’s denial of the state’s motion
for a continuance—our reversal “did not necessarily act to reinstate the dismissal
with prejudice.” Majority opinion at ¶ 18. I disagree. The majority’s reliance on
State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, 873 N.E.2d 306, ¶ 11, for
that proposition is misplaced. Payne states that “ ‘[a] reported decision * * * is
entitled to no consideration whatever as settling * * * a question not passed upon
or raised at the time of the adjudication.’ ” (Second ellipsis sic.) Id., quoting State
ex rel. Gordon v. Rhodes, 158 Ohio St. 129, 107 N.E.2d 206 (1952), paragraph one
of the syllabus. In stating this proposition in Payne, we held that our remands of
criminal appeals for resentencing in light of State v. Foster, 109 Ohio St.3d 1, 2006-
Ohio-856, 845 N.E.2d 470, did not answer the question—not considered in
Foster—whether the failure to object to sentencing in the trial court forfeited that
objection.
        {¶ 30} Although I agree that this court is not bound by perceived
implications from its opinions, Payne at ¶ 12, that is not the question before the
court today. We are not concerned with perceived implications based on what we
did or did not decide in R.W.’s appeal but are, instead, concerned only with the
effect of our clear judgment of reversal in R.W.’s appeal. We reversed the First
District’s judgment reversing the trial court’s dismissal with prejudice without
qualification or remand. Upon our reversal of the First District’s judgment, the trial




                                          9
                             SUPREME COURT OF OHIO




court’s dismissal with prejudice was reinstated.        Having dismissed R.W.’s
delinquency cases with prejudice, the juvenile court patently and unambiguously
lacks jurisdiction to proceed.
       {¶ 31} For these reasons, I respectfully dissent and would grant a writ of
prohibition.
       O’NEILL, J., concurs in the foregoing opinion.
                                 _________________
       Raymond T. Faller, Hamilton County Public Defender, Gordon C. Magella,
Assistant Public Defender, Christine Y. Jones, Director, Appellate Division, and
Michele K. Temmel, Director, Juvenile Division, for relator.
       Maguire & Schneider, L.L.P., Mark R. Meterko, and Keith W. Schneider,
for respondent.
                                 _________________




                                        10